DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 – 6 are rejected on the ground of nonstatutory double patenting over claims 1 - 20 of U. S. Patent No. 11,068,719 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 – 6 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,068,719. Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 20 of the U.S. Patent No. 11,068,719. Specifically, the claims of U.S. Patent (11,068,719) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 – 6 of the present application is the same elements, same function, and same result as claims 1 - 20 of the U.S. Patent (11,068,719), specially, the independent claim 1 of the present application is the same invention as the independent claim 1 of the U.S. Patent (11,068,719).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently
For example;

Instant Application
U.S Patent 11,068,719          
1.  A method for sampling training data, comprising:
inputting a video to a target detection model to obtain a detection result for each frame of image;
inputting the detection results for all frames of images in the video to a target tracking model, to obtain a tracking result for each frame of image;
for each frame of image in the video:
matching the detection result and the tracking result for the frame of image, and when the detection result and the tracking result for the frame of image are inconsistent with each other, determining the frame of image as a sample image to be annotated, for which processing by the target detection model is not optimal; and
retraining the target detection model.
  
1.   A method for sampling training data, comprising: inputting a video to a target detection model to obtain a detection result for each frame of image; inputting the detection results for all frames of images in the video to a target tracking model, to obtain a tracking result for each frame of image; for each frame of image in the video: matching the detection result and the tracking result for the frame of image, and when the detection result and the tracking result for the frame of image are inconsistent with each other, determining the frame of image as a sample image to be annotated, for which processing by the target detection model is not optimal; and sampling the determined sample images using a temporal non-maximum suppression algorithm after the matching for all the frames of images in the video has completed.




The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claim 1 of the U.S. Patent (11,068,719) is encompassed the claimed invention of the independent claim 1 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,068,719).  
Furthermore, the dependent claim 2 of the present application are same function and same result as claim 2 of the U.S. Patent (11,068,719).
The dependent claim 3 of the present application are same function and same result as claim 3 of the U.S. Patent (11,068,719).
The dependent claim 4 of the present application are same function and same result as claim 1 of the U.S. Patent (11,068,719).
The dependent claim 5 of the present application are same function and same result as claim 6 of the U.S. Patent (11,068,719).
The dependent claim 6 of the present application are same function and same result as claim 5 of the U.S. Patent (11,068,719).


Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.		Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikenoue (US 2010/0128927).
Regarding claim 1, Ikenoue teaches that a method for sampling training data (page 1, paragraphs 9 – pages 3, paragraphs 19 and Fig. 5). Ikenoue teaches that inputting a video to a target detection model to obtain a detection result for each frame of image (page 1, paragraphs 12 – pages 3, paragraphs 19, abstract, and Fig. 4, 5, where teaches the area of target object is detected by target object detection unit from an input image or video to obtain a detection result for frame (first image frames) of image). Ikenoue teaches that inputting the detection results for all frames of images in the video to a target tracking model, to obtain a tracking result for each frame of image (page 1, paragraphs 12 – pages 3, paragraphs 19, abstract, and Fig. 4, 5, where teaches target object tracking processing unit for obtaining a tracking is captured of frame of image for result (second of image frames) based on detection result by target object detection unit). Ikenoue teaches that for each frame of image in the video matching the detection result and the tracking result for the frame of image (page 1, paragraphs 12 – pages 3, paragraphs 19, Fig. 5, 7, 17, and pages 12, paragraphs 167 – pages 14, paragraphs 188, where teaches for each frame image (first image frames and second image frames) in the video matching detection result (first image frames) and the tracking result (second image frames) for frame of image), and when the detection result and the tracking result for the frame of image are inconsistent with each other (page 1, paragraphs 12 – pages 3, paragraphs 19, Fig. 5, 7, 17, and pages 12, paragraphs 167 – pages 14, paragraphs 188, where teaches for each frame image (first image frames and second image frames) in the video matching detection result (first image frames) and the tracking result (second image frames) for frame of image, and as the comparison between the detection result and the tracking result is not satisfied or differed with each other, determining a sample image for applying), determining the frame of image as a sample image to be annotated, for which processing by the target detection model is not optimal (page 1, paragraphs 12 – pages 3, paragraphs 19, Fig. 5, 7, 17, and pages 12, paragraphs 167 – pages 14, paragraphs 188, where teaches for each frame image (first image frames and second image frames) in the video matching detection result (first image frames) and the tracking result (second image frames) for frame of image, and as the comparison between the detection result and the tracking result is not satisfied or differed with each other, determining a sample image for applying by the target detection is stop or fail). Ikenoue teaches that retraining the target detection model (page 1, paragraphs 12 – pages 3, paragraphs 19, Fig. 5, 7, 17, and pages 12, paragraphs 167 – pages 14, paragraphs 188).
Regarding claim 7, Ikenoue teaches that for each frame of image, each detection target and each tracking target may be matched in a traversal manner (page 1, paragraphs 12 – pages 3, paragraphs 19, Fig. 5, 7, 17, and pages 12, paragraphs 167 – pages 14, paragraphs 188).

Claim Rejections - 35 USC § 103
5.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.		Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ikenoue in view of Carbune et al. (US 2016/0300573).
Regarding claims 2 and 3, Ikenoue teaches all the limitation as discussed in claim 1. However, Ikenoue specifically does not disclose the limitation “matching the detection result and the tracking result for the frame of image by using a bipartite graph matching algorithm, and the bipartite graph matching algorithm comprises Hungarian matching algorithm”. However, Carbune teaches the limitation “matching the detection result and the tracking result for the frame of image by using a bipartite graph matching algorithm, and the bipartite graph matching algorithm comprises Hungarian matching algorithm” (pages 10, paragraphs 93 – 99, Fig. 1, 3, and pages 12 paragraphs 114, where teaches using bipartite graph matching algorithm and Hungarian matching algorithm for sampling training data). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Ikenoue’s system as taught by Carbune, provide the motivation to achieve and implement efficient matching perform in method and system for selecting a particular matching algorithm.

Allowable Subject Matter
7.		Claims 9 - 20 are arrowed.
Claims 9 - 20 are allowable over the prior art of record because a search does not detect the combined claimed elements as set forth in the claims 9 - 20. 
As recited in independent claims 9 and 16, none of the prior art of record teaches or fairly suggests that an apparatus for sampling training data, comprises a target detecting unit configured to input a video to a target detection model to obtain a detection result for each frame of image, a target tracking unit configured to input the detection results for all frames of images in the video to a target tracking model, to obtain a tracking result for each frame of image, and a determining unit configured to, for each frame of image in the video, match the detection result and the tracking result for the frame of image, and when the detection result and the tracking result for the frame of image are inconsistent with each other, determine the frame of image as a sample image to be annotated, for which processing by the target detection model is not optimal, wherein the frames of images in the video are in a chronological order, wherein the video comprises a plurality of neighboring frames of images that are substantially the same, and each of neighboring frames comprises frames of image determined as sample images to be annotated, and together with combination of other element as set forth in the claims 9 - 20. Therefore, claims 9 - 20 are allowable over the prior art of records. 

8.		Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art record fails to disclose the limitation “the video comprises a plurality of neighboring frames of images that are substantially the same, and each of neighboring frames comprises frames of image determined as sample images to be annotated” as specified the claim.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AIZAWA (US 2019/0139231) discloses Image Processing Apparatus and Image Processing Method.
OHBA et al. (US 2019/0213739) discloses Information Processing Apparatus and Image Region Segmentation Method.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
August 27, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649